DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 9-11 are examined in the office action of which claim 1 was amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
List 2
Element
16/315951 Instant Claims
(weight%)
16315120
 (mass%)
C
0.008 – 0.150 
same
Si
0.01 – 1.70 
same
Mn
0.60 – 2.50
same
Al
0.010 – 0.60
same
Ti
0 – 0.200 
same
Nb
0 – 0.200
same
Ti+Nb
0.015 – 0.200
same
P
0.05 or less
same
S
0.0200 or less
same
N
0.0060 or less
same
Cr
B
Cr: 0 – 1.0 
B: 0 – 0.10
Claim 3: one or more of Cr: 0.05 to 1.0%, and B: 0.0005 to 0.10%
same
Mo
Cu
Ni
Mo: 0 – 1.0
Cu: 0 – 2.0
Ni: 0 – 2.0 
Claim 4: one or more of Mo: 0.01 to 1.0%, Cu: 0.01 to 2.0%, and Ni: 0.01% to 2.0%
same
Ca
Mg
Zr 
REM
Ca: 0 – 0.05
Mg: 0 – 0.05
Zr: 0 – 0.05
REM: 0 – 0.05
Claim 5: one or more of Ca: 0.0001 to 0.05%, Mg: 0.0001 to 0.05%, Zr: 0.0001 to 0.05%, and REM: 0.0001 to 0.05%
same
Fe + impurities
Balance
Ferrite: 0 to 30 & bainite 70 to 100 area%
Balance
Ferrite: 30-95, Bainite 5-70







Claims 1-5 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-11 of copending Application No. 16/315120 (reference application) (APP’120). (Examiner is using the publication US 2019/0226061 A1 for comparison of the claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and that of APP’120 are directed to a steel sheet having substantially identical composition, microstructure and properties. With respect to the missing limitations of the instant claims, the alloy of the claims of APP’120 is presumed to have these properties as the claimed product and the alloy of the claims of APP’120 have substantially identical composition, microstructure and properties. The claims of APP’120 are as follows (see also List 2 above).
1. A steel sheet, comprising: a chemical composition represented by, in mass %, C: 0.008 to 0.150%, Si: 0.01 to 1.70%, Mn: 0.60 to 2.50%,Al: 0.010 to 0.60%, Ti: 0 to 0.200%, Nb: 0 to 0.200%, Ti+Nb: 0.015 to 0.200%, Cr: 0 to 1.0%, B: 0 to 0.10%, Mo: 0 to 1.0%, Cu: 0 to 2.0%, Ni: 0 to 2.0%, Mg: 0 to 0.05%, REM: 0 to 0.05%, Ca: 0 to 0.05%, Zr: 0 to 0.05%, P: 0.05% or less, S: 0.0200% or less, N: 0.0060% or less, and balance: Fe and impurities; and a structure represented by, by area ratio, ferrite: 30 to 95%, and bainite: 5 to 70%, wherein when a region that is surrounded by a grain boundary having a misorientation of 15° or more and has a circle-equivalent diameter of 0.3 μm or more is defined as a crystal grain, the proportion of crystal grains each having an intragranular misorientation of 5 to 14° to all crystal grains is 20 to 100% by area ratio, an average aspect ratio of ellipses equivalent to the crystal grains is 5 or less, and an average distribution density of the total of Ti-based carbides and Nb-based carbides each having a grain size of 20 nm or more on ferrite grain boundaries is 10 carbides/gm or less.
2. The steel sheet according to claim 1, wherein a tensile strength is 480 MPa or more, the product of the tensile strength and a limit form height in a saddle-type stretch-flange test is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-11 of copending Application No. 16/314945 (reference application) (APP’945). (Examiner is using the publication US 2019/0309398 A1 for comparison of the claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and that of APP’945 are directed to a steel sheet having substantially identical composition, microstructure and properties. With respect to the missing limitations of the instant claims, the alloy of the claims of APP’945 is presumed to have these properties as the claimed product and the alloy of the claims of APP’945 have substantially identical composition, microstructure and properties. Some of the representative claims of APP’945 are as follows.
1. A steel sheet, comprising: a chemical composition represented by, in mass %, C: 0.008 to 0.150%, Si: 0.01 to 1.70%, Mn: 0.60 to 2.50%, Al: 0.010 to 0.60%, Ti: 0 to 0.200%, Nb: 0 to 0.200%, Ti+Nb: 0.015 to 0.200%, Cr: 0 to 1.0%, B: 0 to 0.10%, Mo: 0 to 1.0%, Cu: 0 to 2.0%, Ni: 0 to 2.0%, Mg: 0 to 0.05%, REM: 0 to 0.05%, Ca: 0 to 0.05%, Zr: 0 to 0.05%, P: 0.05% or less, S: 0.0200% or less, N: 0.0060% or less, and balance: Fe and impurities; and a structure represented by, by area ratio, ferrite: 5 to 60%, and bainite: 40 to 95%, wherein when a region that is surrounded by a grain boundary having a misorientation of 15° or more and has a circle-equivalent diameter of 0.3 μm or more is defined as a crystal grain, the proportion of crystal grains each having an intragranular misorientation of 5 to 14° to all crystal grains is 20 to 100% by area ratio, a precipitate density of Ti(C,N) and Nb(C,N) each having a circle-equivalent diameter of 10 nm or less is 1010 precipitates/mm3 or more, and a ratio (Hvs/Hvc) of a 
2. The steel sheet according to claim 1, wherein an average dislocation density is 1×1014 m−2 or less.
3. The steel sheet according to claim 1, wherein a tensile strength is 480 MPa or more,
a ratio of the tensile strength and a yield strength is 0.80 or more, the product of the tensile strength and a limit form height in a saddle-type stretch-flange test is 19500 mm·MPa or more, and a fatigue strength ratio is 0.45 or more.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10889879 B2 (US’879). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and that of US’879 are directed to a steel sheet having substantially identical composition, microstructure and properties. With respect to the missing limitations of the instant claims, the alloy of the claims of US’879 is presumed to have these properties as the claimed product and the alloy of the claims of US’879 have substantially identical composition, microstructure and properties. Some of the representative claims of US’879 are as follows.
1. A steel sheet, comprising:  a chemical composition represented by, in mass %, C: 0.008 to 0.150%, Si: 0.01 to 1.70%, Mn: 0.60 to 2.50%, Al: 0.010 to 0.60%, Ti: 0 to 0.200%, Nb: 0 to 0.200%, Ti+Nb: 0.015 to 0.200%, Cr: 0 to 1.0%, B: 0 to 0.10%, Mo: 0 to 1.0%, Cu: 0 to 2.0%, Ni: 0 to 2.0%, Mg: 0 to 0.05%, REM: 0 to 0.05%, Ca: 0 to 0.05%, Zr: 0 to 0.05%, P: 0.05% or less, S: 0.0200% or less, N: 0.0060% or less, and balance: Fe and impurities; and a structure represented by, by area ratio, ferrite: 5 to 95%, and bainite: 5 to 95%, wherein when a region that is surrounded by a grain boundary having a misorientation of 15° or more and has a 
2. The steel sheet according to claim 1, wherein a tensile strength is 480 MPa or more, the product of the tensile strength and a limit form height in a saddle-type stretch-flange test is 19500 mm·MPa or more, and the product of a yield stress and ductility is 10000 MPa·% or more.
Response to Arguments
Applicant’s arguments, see 6-7, filed 05/10/2021, with respect to the rejection as stated in the previous office action (Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/135896 A1 via its US English equivalent US 2018/0037980 A1of Wakita (US’980)) have been fully considered and are persuasive. 
In response to the rejection, Applicant supplied certified translation of the foreign priority application as well as a statement of common ownership. Therefore, the rejection has been withdrawn. 
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
It is noted that the Applicant traversed provisionally rejections on the ground of nonstatutory double patenting over copending Application No. 16/315120 and 16/314945 as well as the rejection on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US 10889879 B2 on the basis that “Applicant submits that neither of the above claimed features are disclosed or suggested in any of the claims in U.S. Application No. 16/315,120, U.S. Application No. 16/314,945 and/or U.S. Patent No. 10,889,879. As such, the above rejections are improper and must be withdrawn.” (see page 8 of the remarks).
Examiner agrees that the claims of the copending application as well as the patent do not detail all of the properties claimed in the instant claims. However, with respect to the missing limitations of the instant claims, the alloy of the claims of U.S. Application No. 16/315,120, U.S. Application No. 16/314,945 and/or U.S. Patent No. 10,889,879 is presumed to have these properties as the claimed product and the alloy of the claims of U.S. Application No. 16/315,120, U.S. Application No. 16/314,945 and/or U.S. Patent No. 10,889,879 have substantially identical composition, microstructure and properties. It is noted that Applicant provided no factually supported objective evidence in support of the arguments to show that the alloy of the copending application and the patent would not have the claimed properties. 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733